Case 1-20-45¥952-JMM DOC /9-o Filed Od/eo0/241l Entered Uciz20/21 21:50°00

State of Delaware
Secretary of State
Division of Corporations
Dellvered 02:41 PM 04/28/2017
FILED 62:41 PM 04/28/2017
SR 20172900002 - FileNumber $567123

RESTATED CERTIFICATE OF INCORPORATION
OF
FANCHEST, INC.

(Pursuant toe Sections 242 and 245 of the
General Corporation Law of the State of Delaware)

FANCHEST, INC., a corporation organized and existing under and by virtue of the
provisions of the General Corporation Law of the State of Delaware (the “General Corporation
Law”),

DOES HEREBY CERTIFY:

FIRST: That the name of this corperation is Fanchest, Inc. and that this corporation
was originally incorporated pursuant to the General Corporation Law on July 11, 2014 under the
name Fanchest, Inc.

SECOND: That the Board of Directors duly adopted resolutions proposing to
amend and restate the Certificate of Incorporation of this corporation, declaring said amendment
and restatement to be advisable and in the best interests of this corporation and its stockholders,
and authorizing the appropriate officers of this corporation to solicit the consent of the stockholders
therefor, which resolution setting forth the proposed amendment and restatement is as follows:

RESOLVED, that the Certificate of Incorporation of this corporation be amended
and restated in its entirety as follows:

ARTICLE I
The name of this corporation is Fanchest, Inc.
ARTICLE I

The address of the registered office of this corporation in the State of Delaware is
1209 Orange St., City of Wilmington, County of New Castle, Delaware 19801. The Registered
Agent in charge thereof is The Corporation Trust Company.

ARTICLE Hi

The nature of the business or purposes to be conducted or promoted is to engage in
any lawful act or activity for which corporations may be organized under the General Corporation
Law.

ARTICLE IV

A. Authorization of Stock. This corporation is authorized to issue two classes
of stock to be designated, respectively, common stock and preferred stock. The total number of
Case 1-20-45¥952-JMM DOC /9-o Filed Od/eo0/241l Entered Uciz20/21 21:50°00

shares that this corporation is authorized to issue is 2,578,615. The total number of shares of
common stock authorized to be issued is 1,894,307, par value $0.001 per share (the “Common
Stock”). The total number of shares of preferred stock authorized to be issued is 684,308, par
value $0.001 per share (the “Preferred Stock”). As of the effective date of this Restated Certificate,
378,862 shares of the authorized Preferred Stock of the corporation are hereby designated “Series
Seed-1 Preferred Stock” and 305,446 shares of the authorized Preferred stock of the corporation
are hereby designated as “Series Seed-2 Preferred Stock”. As of the effective date of this Restated_
Certificate, all shares of the Preferred Stock of the corporation are hereby designated as “Series
Seed Preferred Stock”.

B. Rights, Preferences and Restrictions of Preferred Stock. The rights,
preferences, privileges and restrictions granted to and imposed on the Preferred Stock are as set
forth below in this Article IV(B).

1. Dividend Provisions. The holders of shares of Preferred Stock shall
be entitled to receive, when, as and if declared by the Board of Directors, out of any assets of this
corporation legally available therefor, any dividends as may be declared from time to time by the
Board of Directors. No dividend may be declared or paid on the Common Stock (other than
dividends payable in shares of Common Stock) unless any and all such dividends or distributions
are distributed among all holders of Common Stock and Preferred Stock in proportion to the
number of shares of Common Stock that would be held by each such holder if all shares of
Preferred Stock were converted to Common Stock at the then effective Conversion Rate (as
defined below).

2. Liquidation Preference.

(a) In the event of any Liquidation Event (as defined below),
either voluntary or involuntary, the holders of each series of Preferred Stock shall be entitled to
receive, prior and in preference to any distribution of the proceeds of such Liquidation Event (the
“Proceeds”) to the holders of Common Stock by reason of their ownership thereof, an amount per
share equal to the sum of the applicable Original Issue Price (as defined below) for such series of
Preferred Stock, plus declared but unpaid dividends on such share, If, upon the occurrence of such
event, the Proceeds thus distributed among the holders of the Preferred Stock shall be insufficient
to permit the payment to such holders of the full aforesaid preferential amounts, then the entire
Proceeds legally available for distribution shall be distributed ratably among the holders of the
Preferred Stock in proportion to the full preferential amount that each such holder is otherwise
entitled to receive under this subsection (a). For purposes of this Certificate of Incorporation,
“Qriginal Issue Price” shall mean $6.59872 per share for each share of the Series Seed-1 Preferred
Stock and $4.87673 per share for each share of the Series Seed-2 Preferred Stock (each as adjusted
for any stock splits, stock dividends, combinations, subdivisions, recapitalizations or the like with
respect to such series of Preferred Stock).

(b) Upon completion of the distribution required by
subsection (a) of this Section 2, all of the remaining Proceeds available for distribution to
stockholders shall be distributed among the holders of Common Stock pro rata based on the
number of shares of Common Stock held by each.
Case 1-20-45¥952-JMM DOC /9-o Filed Od/eo0/241l Entered Uciz20/21 21:50°00

{c) Notwithstanding the above, for purposes of determining the
amount each holder of shares of Preferred Stock is entitled to receive with respect to a Liquidation
Event, each such holder of shares of a series of Preferred Stack shall be deemed to have converted
(regardless of whether such holder actually converted} such holder’s shares of such series into
shares of Common Stock immediately prior to the Liquidation Event if, as a resuit of an actual
conversion, such holder would receive, in the aggregate, an amount greater than the amount that
would be distributed to such holder if such holder did not convert such series of Preferred Stock
into shares of Common Steck. If any such holder shall be deemed to have converted shares of
Preferred Stock into Common Stock pursuant to this paragraph, then such holder shall not be
entitled to receive any distribution that would otherwise be made to holders of Preferred Stock that
have not converted (or have not been deemed to have converted) into shares of Common Stock.

(dd) @ For purposes of this Section 2, a “Liquidation Event”
shall include (A) the closing of the sale, lease, transfer or other disposition of all or substantially
all of this corporation’s assets in one transaction or a series of related transactions (except if such
transaction occurs exclusively between this corporation and one of its wholly-owned subsidiaries),
(B) the consummation of the merger or consolidation of this corperation with or into another entity
(except a merger or consolidation in which the holders of capital stock of this corporation
immediately prior to such merger or consolidation continue to hold at least 50% of the voting
power of the capital stock of this corporation or the surviving or acquiring entity), (C) the closing
of the transfer (whether by merger, consolidation or otherwise), in one transaction or a series of
related transactions, to a person or group of affiliated persons (other than an underwriter of this
corporation’s securities), of this corporation’s securities if, after such closing, such person or group
of affiliated persons would hold 50% or more of the outstanding voting stock of this corporation
(or the surviving or acquiring entity), (D) the grant to a single entity (or group of affiliated entities)
of an exclusive, irrevocable license to all or substantially all of this corporation’s intellectual
property that is used to generate ali or substantially all of this corporation’s revenues, or (E) a
liquidation, dissolution or winding up of this corporation; provided, however, that a transaction
shall not constitute a Liquidation Event ifits sole purpose is to change the state of this corporation’s
incorporation or to create a holding company that will be owned in substantially the same
proportions by the persons who held this corporation’s securities immediately prior to such
transaction, Notwithstanding the prior sentence, the sale of shares of Series Seed Preferred Stock
in a financing transaction shall not be deemed a “Liquidation Event.” The treatment of any
particular transaction or series of related transactions as a Liquidation Event may be waived by the
vote or written consent of the holders of a majority of the outstanding Preferred Stock (voting
together as a single class and not as separate series, and on an as~-converted basis).

Gi} In any Liquidation Event, if Proceeds received by
this corporation or its stockholders are other than cash, their value will be deemed their fair market
value. Any securities shall be valued as follows:

{A} Securities not subject to investment letter or
other similar restrictions on free marketability covered by (B) below:

{1} If traded on a securities exchange, the
value shall be deemed to be the average of the closing prices of the securities on such exchange or
Case 1-20-45¥952-JMM DOC /9-o Filed Od/eo0/241l Entered Uciz20/21 21:50°00

system over the twenty (20) trading-day period ending three (3) trading days prior to the closing
of the Liquidation Event;

(2) If actively traded over-the-counter,
the value shall be deemed to be the average of the closing bid or sale prices (whichever is
applicable) over the twenty (20) trading-day period ending three (3) trading days prior to the
closing of the Liquidation Event; and

GB) If there is no active public market, the
value shall be the fair market value thereof, as mutually determined by this corporation and the
holders of a majority of the voting power of all then outstanding shares of Series Seed Preferred
Stock, voting together as a separate series (the “Preferred Majority”).

{B) The method of valuation of securities subject
to investment letter or other restrictions on free marketability (other than restrictions arising solely
by virtue ofa stockholder’s status as an affiliate or former affiliate) shall be to make an appropriate
discount from the market value determined as above in (A) (1), (2) or (3) to reflect the approximate
fair market value thereof, as mutually determined by this corporation and the Preferred Majority.

{C) The foregoing methods for valuing non-cash
consideration to be distributed in connection with a Liquidation Event shall, upon approval by the
stockholders of the definitive agreements governing such Liquidation Event, be superseded by any
determination of such value set forth in the definitive agreements governing such Liquidation
Event.

(iii) ‘In the event the requirements of this Section 2 are not
complied with, this corporation shall forthwith either:

(A) cause the closing of such Liquidation Event
to be postponed until such time as the requirements of this Section 2 have been complied with; or

(B) cancel such transaction, in which event the
rights, preferences and privileges of the holders of the Preferred Stock shall revert to and be the
same as such rights, preferences and privileges existing immediately prior to the date of the first
notice referred to in subsection 2(d}ivy) hereof.

Gv) | This corporation shall give each holder of record of
Preferred Stock written notice of such impending Liquidation Event not later than twenty (20) days
prior to the stockhoiders’ meeting called to approve such transaction, or twenty (20) days prior to
the closing of such transaction, whichever is earlier, and shall also notify such holders in writing
of the final approval of such transaction. The first of such notices shall describe the material terms
and conditions of the impending transaction and the provisions of this Section 2, and this
corporation shall thereafter give such holders prompt notice of any material changes. The
transaction shall in no event take place sooner than twenty (20) days after this corporation has
given the first notice provided for herein or sooner than ten (10) days after this corporation has
given notice of any material changes provided for herein; provided, however, that subject to
compliance with the General Corporation Law such periods may be shortened or waived upon the
written consent of the Preferred Majority.
Case 1-20-45¥952-JMM DOC /9-o Filed Od/eo0/241l Entered Uciz20/21 21:50°00

3. Redemption. The Preferred Stock is not redeemable at the option of
the holder.

4, Conversion. The holders of the Preferred Stock shall have
conversion rights as follows (the “Conversion Rights”):

(a) Right to Convert. Each share of Preferred Stock shall be
convertible, at the option of the holder thereof, at any time after the date of issuance of such share
at the office of this corporation or any transfer agent for such stock, into such number of fully paid
and nonassessable shares of Common Stock as is determined by dividing the applicable Original
Issue Price for such series by the applicable Conversion Price for such series (the conversion rate
for a series of Preferred Stock into Common Stock is referred to here as the “Conversion Rate”
for such series), determined as hereafter provided, in effect on the date the certificate is surrendered
for conversion. The initial Conversion Price per share for each series of Preferred Stock shall be
the Original Issue Price applicable to such series; provided, however, that the Conversion Price for
the Preferred Stock shall be subject to adjustment as set forth in subsection 4(d).

 

ib) Automatic Conversion. Each share of Preferred Stock shall
antomatically be converted into shares of Common Stock at the Conversion Rate at the time in
effect for such series of Preferred Stock immediately upon the earlier of (i) this corporation’s sale
of its Common Stock in a firm commitment underwritten public offering pursvant to a registration
staternent on Form S-1 under the Securities Act of 1933, as amended, or Gi) the date specified by
written consent or agreement of Preferred Majority.

(c) Mechanics of Conversion. Before any holder of Preferred.
Stock shall be entitled to voluntarily convert the same into shares of Common Stock, he or she
shall surrender the certificate or certificates therefor, duly endorsed, at the office of this corporation
or of any transfer agent for the Preferred Stock, and shall give written notice to this corporation at
its principal corporate office, of the election to convert the same and shall state therein the name
or names in which the certificate or certificates for shares of Common Stock are to be issued. This
corporation shall, as soon as practicable thereafter, issue and deliver at such office to such holder
of Preferred Stock, or to the nominee or nominees of such holder, a certificate or certificates for
the number of shares of Common Stock to which such holder shall be entitled as aforesaid. Such
conversion shall be deemed to have been made immediately prior to the close of business on the
date of such surrender of the shares of Preferred Stock to be converted, and the person or persons
entitled to receive the shares of Common Stock issuable upon such conversion shall be treated for
all purposes as the record holder or holders of such shares of Common Stock as of such date. If
the conversion is in connection with an underwritten offering of securities registered pursuant to
the Securities Act of 1933, as amended, the conversion may, at the option of any holder tendering
Preferred Stock for conversion, be conditioned upon the closing with the underwriters of the sale
of securities pursuant to such offering, in which event the persons entitled to receive the Common
Stock upon conversion of the Preferred Stock shail not be deemed to have converted such Preferred
Stock until immediately prior to the closing of such sale of securities. If the conversion is in
connection with Automatic Conversion provisions of subsection 4(b)GiD above, such conversion
shall be deemed to have been made on the conversion date described in the stockholder consent
approving such conversion, and the persons entitled to receive shares of Common Stock issuable
Case 1-20-45¥952-JMM DOC /9-o Filed Od/eo0/241l Entered Uciz20/21 21:50°00

upon such conversion shall be treated for all purposes as the record holders of such shares of
Common Stock as of such date.

(d) Conversion Price Adjustments of Preferred Stock for Certain
Dilutive Issuances, Splits and Combinations. The Conversion Price of the Preferred Stock shall
be subject to adjustment from time to time as follows:

qd) (A) If this corporation shall issue, on or after the date
upon which this Restated Certificate of Incorporation is accepted for filing by the Secretary of
State of the State of Delaware (the “Filing Date’), any Additional Stock (as defined below) without
consideration or for a consideration per share less than the Conversion Price applicable to a series
of Preferred Stock in effect immediately prior to the issuance of such Additional Stock, the
Conversion Price for such series in effect immediately prior to each such issuance shall forthwith
(except as otherwise provided in this clause (1)) be adjusted to a price (calculated to the nearest
one-thousandth of a cent) determined by multiplying such Conversion Price by a fraction, the
numerator of which shall be the number of shares of Common Stock Outstanding (as defined
below) immediately prior to such issuance plus the number of shares of Common Stock that the
agsregate consideration received by this corporation for such issuance would purchase at such
Conversion Price; and the denominator of which shall be the number of shares of Common Stock
Outstanding (as defined below) immediately prior to such issuance plus the number of shares of
such Additional Stock. For purposes of this Section 4(d)G)(A), the term “Common Stock
Outstanding” shall mean and include the following: (1) outstanding Common Stock, (2) Common
Stock issuable upon conversion of outstanding Preferred Stock, (3) Common Stock issuable upon
exercise of outstanding stock options and (4) Common Stock issuable upon exercise (and, in the
case of warrants to purchase Preferred Stock, conversion) of outstanding warrants, Shares
described in (1) through (4) above shall be included whether vested or unvested, whether
contingent or non-contingent and whether exercisable or not yet exercisable.

(B) No adjustment of the Conversion Price for
the Preferred Stock shali be made in an amount less than one cent per share, provided that any
adjustments that are not required to be made by reason of this sentence shall be carried forward
and shall be either taken into account in any subsequent adjustment made prior to three (3) years
from the date of the event giving rise to the adjustment being carried forward, or shall be made at
the end of three (3) years from the date of the event giving rise to the adjustment being carried
forward. Except to the limited extent provided for in subsections (E)(3) and (E)(4), no adjustment
of such Conversion Price pursuant to this subsection 4(d)(i) shall have the effect of increasing the
Conversion Price above the Conversion Price in effect immediately prior to such adjustment.

(C) In the case of the issuance of Additional
Stock for cash, the consideration shall be deemed to be the amount of cash paid therefor before
deducting any reasonable discounts, commissions or other expenses allowed, paid or incurred by
this corporation for any underwriting or otherwise in connection with the issuance and sale thereof.

(D) In the case of the issuance of the Additional
Stock for a consideration in whole or in part other than cash, the consideration other than cash
shall be deemed to be the fair market value thereof as determined by the Board of Directors
irrespective of any accounting treatment.
Case 1-20-45¥952-JMM DOC /9-o Filed Od/eo0/241l Entered Uciz20/21 21:50°00

(B) In the case of the issuance of options to
purchase or rights to subscribe for Common Stock, securities by their terms convertible into or
exchangeable for Common Stock or options to purchase or rights to subscribe for such convertible
or exchangeable securities, the following provisions shall apply for purposes of determining the
number of shares of Additional Stock issued and the consideration paid therefor:

(i) The aggregate maximum number of
shares of Common Stock deliverable upon exercise (assuming the satisfaction of any conditions
to exercisability, including without limitation, the passage of time, but without taking into account
potential antidilution adjustments) of such options to purchase or rights to subscribe for Common
Stock shall be deemed to have been issued at the time such options or rights were issued and fora
consideration equal to the consideration (determined in the manner provided in subsections
4(d)(i(C) and (d}D)), if any, received by this corporation upon the issuance of such options or
rights plus the minimum exercise price provided in such options or rights (without taking into
account potential antidilution adjustments) for the Common Stock covered thereby.

(2) The aggregate maximum number of
shares of Common Stock deliverable upon conversion of, or in exchange (assuming the satisfaction
of any conditions to convertibility or exchangeability, including, without limitation, the passage
of time, but without taking into account potential antidilution adjustments) for, any such
convertible or exchangeable securities or upon the exercise of options to purchase or rights to
subscribe for such convertible or exchangeable securities and subsequent conversion or exchange
thereof shall be deemed to have been issued at the time such securities were issued or such options
or rights were issued and for a consideration equal to the consideration, if any, received by this
corporation for any such securities and related options or rights (excluding any cash received on
account of accrued interest or accrued dividends), plus the minimum additional consideration, if
any, to be received by this corporation (without taking into account potential antidilution
adjustments) upon the conversion or exchange of such securities or the exercise of any related
options or rights (the consideration in each case to be determined in the manner provided in
subsections 4(d)(i)(C) and (d)(i}(D)).

(3) In the event of any change in the
number of shares of Common Stock deliverable or in the consideration payable to this corporation
upon exercise of such options or rights or upon conversion of or in exchange for such convertible
or exchangeable securities, the Conversion Price of the Preferred Stock, to the extent in any way
affected by or computed using such options, rights or securities, shall be recomputed to reflect
such change, but no further adjustment shall be made for the actual issuance of Common Stock or
any payment of such consideration upon the exercise of any such options or rights or the
conversion or exchange of such securities,

(4) Upon the expiration of any such
options or rights, the termination of any such rights to convert or exchange or the expiration of any
options or rights related to such convertible or exchangeable securities, the Conversion Price of
the Preferred Stock, to the extent in any way affected by or computed using such options, rights or
securities or options or rights related to such securities, shall be recomputed to reflect the issuance
of only the number of shares of Common Stock (and convertible or exchangeable securities that
remain in effect) actually issued upon the exercise of such options or rights, upon the conversion
Case 1-20-45¥952-JMM DOC /9-o Filed Od/eo0/241l Entered Uciz20/21 21:50°00

or exchange of such securities or upon the exercise of the options or rights related to such
secutities.

(5) The number of shares of Additional
Stock deemed issued and the consideration deemed paid therefor pursuant to subsections
4(d)@)(E)(1) and (2) shall be appropriately adjusted to reflect any change, termination or expiration
of the type described in either subsection 4(d)(i)(E)(3) or (4).

Gi) “Additional Stock” shall mean any shares of
Common Stock issued (or deemed to have been issued pursuant to subsection 4(d)(i)(E)) by this
corporation on or after the Filing Date other than:

{A} Common Stock issued pursuant to a
transaction described in subsection 4(d)(ii) hereof:

(B) Common Stock issued to employees,
directors, consultants and other similar service providers for the primary purpose of soliciting or
retaining their services pursuant to option or incentive plans or agreements approved by this
corporation’s Board of Directors;

(C) Common Stock issued pursuant to an
underwritten public offering;

{(D} Common Stock issued pursuant to the
conversion or exercise of convertible or exercisable securities;

(BE) Common Stock issued in connection with a
bona fide business acquisition of or by this corporation, whether by merger, consolidation, sale of
assets, sale or exchange of stock or otherwise, provided that such transaction is approved by this
corporation’s Board of Directors;

(FH Common Stock issued or deemed issued
pursuant to subsection 4(d){i)(E)} as a result of a decrease in the Conversion Price of any series of
Preferred Stock resulting from the operation of Section 4(d);

(G) Common Stock issued to persons or entities
with which this corporation has business relationships or strategic partnerships, provided such
issuances are for other than primarily equity financing purposes and have been approved by this
corporation’s Board of Directors; or

(H} Common Stock issued pursuant to any
equipment leasing arrangement or debt financing from a bank or similar institution approved by
this corporation’s Board of Directors, provided such financing is primarily for non-equity purposes
(such issuance listed in (A) through (H) hereof collectively referred to as “Exempted Securities”).

Gii) In the event this corporation should at any time or
from time to time after the Filing Date fix a record date for the effectuation of a split or subdivision
of the outstanding shares of Common Stock or the determination of holders of Common Stock
Case 1-20-45¥952-JMM DOC /9-o Filed Od/eo0/241l Entered Uciz20/21 21:50°00

entitled to receive a dividend or other distribution payable in additional shares of Common Stock
or other securities or rights convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as “Common Stock
Equivalents”) without payment of any consideration by such holder for the additional shares of
Common Stock or the Common Stock Equivalents (including the additional shares of Common
Stock issuable upon conversion or exercise thereof), then, as of such record date (or the date of
such dividend distribution, split or subdivision if no record date is fixed), the Conversion Price of
the Preferred Stock shali be appropriately decreased so that the number of shares of Common
Stock issuable on conversion of each share of such series of Preferred Stock shall be increased in
proportion to such increase of the aggregate of shares of Common Stock outstanding and those
issuable with respect to such Common Stock Equivalents with the number of shares issuable with
respect to Common Stock Equivalents determined from time to time in the manner provided for
deemed issuances in subsection 4(d)(i}(E); provided, however, that if such record date is fixed and
such dividend is not paid or if such distribution is not fully made on the date fixed therefor, the
Conversion Price for such series of Preferred Stock will be re-computed accordingly as of the close
of business on such record date and thereafter each such Conversion Price will be adjusted pursuant
to this Section 4(d)(ili) to reflect the actual payment of such dividend or distribution.

iv) If the number of shares of Common Stock
outstanding at any time after the Filing Date is decreased by a combination of the outstanding
shares of Common Stock, then, following the record date of such combination, the Conversion
Price for the Preferred Stock shall be appropriately increased so that the number of shares of
Common Stock issuable on conversion of each share of such series shall be decreased in proportion
to such decrease in outstanding shares.

{e) Other Distributions. In the event this corporation shall
declare a distribution payable in securities of other persons, evidences of indebtedness issued by
this corporation or other persons, assets (excluding cash dividends) or options or rights not referred
to in subsection 4(d){iii), then, in each such case for the purpose of this subsection 4(e), the holders
of the Preferred Stock shall be entitled to a proportionate share of any such distribution as though
they were the holders of the number of shares of Common Stock of this corporation into which
their shares of Preferred Stock are convertible as of the record date fixed for the determination of
the holders of Common Stock of this corporation entitled to receive such distribution.

® Recapitalizations. If at any time or from time to time there
shall be a recapitalization of the Common Stock (other than a subdivision, combination or merger
or sale of assets transaction provided for elsewhere in this Section 4 or in Section 2) provision shail
be made so that the holders of the Preferred Stock shall thereafter be entitled to receive upon
conversion of the Preferred Stock the number of shares of stock or other securities or property of
this corporation or otherwise, to which a holder of Common Stock deliverable upon conversion
would have been entitled on such recapitalization. In any such case, appropriate adjustment shail
be made in the application of the provisions of this Section 4 with respect to the rights of the
holders of the Preferred Stock after the recapitalization to the end that the provisions of this Section
4 (including adjustment of the Conversion Price then in effect and the number of shares
purchasable upon conversion of the Preferred Stock) shall be applicable after that event as nearly
equivalently as may be practicable.
